DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Amendment
3.	The Amendment filed 11/29/2021 has been entered. Claim 1, 5-6 and 12-16 have been amended. Claims 2-4, 7-9, 11 and 17-19 have been canceled. Claims 1, 5-6 and 12-16 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to Claims 1, 5-6 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
5.	Claim 5 is objected to because of the following informalities:  The claim recites the limitation “the method according to claim 3” in line 1 of the claim. It appears that the applicant intends to claim .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5-6, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cannell et al. (US 20180293478 A1) in view of Brand et al. (US 11024105 B1)
Regarding claim 1, Cannell teaches a method for accurately detecting the location of a portable asset (The example RTLS system described herein is designed to create location awareness of assets by capturing location and proximity information from beacon tags installed throughout the hospital, see [0033]), comprising: 
activating the portable asset (The example beacon 300 of FIG. 3 includes one or more user input controls 350 such as a push button switch to activate/deactivate the controller 310, reset, change mode, [0064]) to receive a signal transmitted by a plurality of beacons in its vicinity (the beacon messages 110 are received by the reader badge 125, see [0043]), wherein the portable asset is an identification badge device (the reader badge 125 is worn by a hospital caregiver 126 such as a doctor, a nurse, see [0043] and see configuration of beacon badge in Fig. 2 ) having a button activation mechanism (input controls 350 such as a push button switch, see [0064]), and wherein activating the portable asset comprises actuating the button mechanism (a change in operation mode 810 can be facilitated by a button press of  to receive the signal transmitted by the beacons (the beacon messages 110 are received by the reader badge 125, see [0043]).
However, Cannell does not teach configuring the badge device to communicate a signal comprising the received signal along with a duress signal to a mesh network, wherein the mesh network comprises a plurality of signal repeaters, wherein the signal repeaters are distributed in an ad hoc manner; transmitting the signal comprising the received signal and the duress signal from the mesh network to a controller; and wherein the controller comprises a neural network, and wherein the neural network is trained to parse the signal comprising the received signal and the duress signal to accurately determine the location of the badge device.
In an analogous art, Brand teaches configuring the badge device to communicate a signal (Detecting when the panic button alert is triggered on the ID badge and taking responsive actions, such as notifying security, emergency, or other designated personnel, see col 12, lines 41-44) comprising the received signal (Third, the tag 52 can read, store, and transmit data from the various sensors, which transmissions can be received by nearby infrastructure units 40 and conveyed to the server 20 for analysis to, e.g., detect emergency conditions. The collected sensor data can be transmitted by the tag 52 in real or near real-time or periodically in batches, see col 10, lines 15-20) along with a duress signal to a mesh network (the tag 52 can issue an alert signal that would be passed through the network to the server 20. Relevant sensor data can also be sent at that time, see col 9, lines 42-44; Fig. 1 depicts that the tags communicate with the server via components 40 and gateway 34 and network 32; and Components 40 can also exchange information with other nearby components 40 to define a mesh communication network, see col 7, lines 64-66 ), wherein the mesh network comprises a plurality of signal repeaters (e.g. see components 40a, 40b and 40c of Fig. 1), wherein the signal repeaters are distributed in an ad hoc manner (data streams from the badges and other tags can be received by anchor readers in fixed or ad-hoc positions, see col 3, lines 14-16); 

wherein the controller comprises a neural network (Machine learning algorithms implemented at the server 20 …can be utilized to adjust these parameters incrementally in order to improve accuracy, see col 10, lines 50-53), and wherein the neural network is trained to parse the signal comprising the received signal and the duress signal to accurately determine the location of the badge device (The software is configured to detect various conditions, including a button press sequence, such as three presses within 5 seconds (402), and fall event conditions, such as detecting an acceleration followed by an impact greater than a threshold (404), detecting a drop of more than a minimum threshold in less than a specific time period, such as an altimeter reading of 1 meter in less than 1 second (406), and an IMU sensor reading indicating a drop of more than a minimum distance, such as 3 meters, see col 17, lines 47-56 and e.g. alert location: room 1101 of Fig. 5D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.

Regarding claim 5, Cannell as modified by Brand teaches the method according to Claim 3, wherein the badge device includes a software application configured to be launched when a beacon is detected in its vicinity (For example, a configuration application running on a tablet computer with a Bluetooth communication interface can search, query, and/or listen for beacons within range that are in 

Regarding claim 6, Cannell as modified by Brand teaches the method according to Claim 5, wherein the software application is configured to process the signals received from the one or more beacons determine at least a signal strength and an identifier associated with the beacons (The proximity engine can determine the RSSI strength for each of the beacon messages and associate RSSI strength with a respective beacon tag, see Cannell [0027] and the beacon messages 110 include tag identifying information 115 and tag-type identifying information 120, see Cannell [0042]).

Regarding claim 12, Cannell as modified by Brand teaches the method according to Claim 1, and Brand further teaches wherein training the neural network comprises measuring the signal strength within a geographical space where the portable asset is potentially located (In a particular configuration, primary hardware infrastructures to determine location can be based on Received Signal Strength Indication (RSSI) triangulation wherein ID badges/tags can be located to within as little as 4 meters indoors and 5 meters outdoors, see Brand col 7, lines 21-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.

Regarding claim 14, Cannell as modified by Brand teaches the method according to Claim 13, and Brand further teaches wherein the generated location is compared to an actual location of the portable asset to further train the neural network until the neural network is trained to determine a substantially accurate location (In addition, various processing techniques can be applied to improve reliability through cross-checking of data streams from complementary sensor sources combined with machine learning techniques to adjust alert-triggering parameter values for each asset, job-title or individual to reduce both false positive and missed positive alerts, see Brand col 4, lines 31-37; and the system can be further configured to cross-reference the determined location of individuals designated to receive specific alerts and adjust notification accordingly, see Brand col 14, lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.


an identification badge device (reader badge 125) configured to receive a signal transmitted by a plurality of beacons in its vicinity (beacon message 110 from beacon tag 105)3,  wherein the badge device has a button mechanism (button 515 of Fig. 5), and wherein activating the badge device comprises actuating the button mechanism to receive the signal transmitted by the beacons (The example beacon 300 of FIG. 3 includes one or more user input controls 350 such as a push button switch to activate/deactivate the controller 310, reset, change mode, [0064] and the beacon messages 110 are received by the reader badge 125, see [0043]).
However, Cannell does not teach a mesh network, wherein the mesh network comprises a plurality of signal repeaters, wherein the signal repeaters are distributed in an ad hoc manner, wherein the badge device is configured to communicate a signal comprising the received signal along with a duress signal to the mesh network; a controller, wherein the signal comprising the received and the duress signal is transmitted from the mesh network to the controller, and wherein the controller comprises a neural network, and wherein the neural network is trained to parse the signals comprising the received signal and the duress signal to accurately determined the location of the badge device .
In an analogous art, Brand teaches a mesh network (network of Fig. 1; components 40 can also exchange information with other nearby components 40 to define a mesh communication network, see col 7, lines 64-66), wherein the mesh network comprises a plurality of signal repeaters (e.g. see components 40a, 40b and 40c of Fig. 1), wherein the signal repeaters are distributed in an ad hoc manner (data streams from the badges and other tags can be received by anchor readers in fixed or ad-hoc positions, see col 3, lines 14-16), wherein the badge device is configured to communicate a signal comprising the received signal (Third, the tag 52 can read, store, and transmit data from the various sensors, which transmissions can be received by nearby infrastructure units 40 and conveyed to the server 20 for analysis to, e.g., detect emergency conditions. The collected sensor data can be  along with a duress signal to the mesh network (the tag 52 can issue an alert signal that would be passed through the network to the server 20. Relevant sensor data can also be sent at that time, see col 9, lines 42-44); a controller (e.g. server 20), wherein the signal comprising the received and the duress signal is transmitted from the mesh network to the controller (Another function of the infrastructure components 40 is to receive data and alerts transmitted by nearby tags and forward such alerts and information to the server as appropriate, see col 8, lines 12-15), and wherein the controller comprises a neural network (Machine learning algorithms implemented at the server 20 …can be utilized to adjust these parameters incrementally in order to improve accuracy, see col 10, lines 50-53), and wherein the neural network is trained to parse the signals comprising the received signal and the duress signal to accurately determined the location of the badge device (The software is configured to detect various conditions, including a button press sequence, such as three presses within 5 seconds (402), and fall event conditions, such as detecting an acceleration followed by an impact greater than a threshold (404), detecting a drop of more than a minimum threshold in less than a specific time period, such as an altimeter reading of 1 meter in less than 1 second (406), and an IMU sensor reading indicating a drop of more than a minimum distance, such as 3 meters, see col 17, lines 47-56 and e.g. alert location: room 1101 of Fig. 5D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Cannell in view of Brand and further in view of Susel et al. (US 10251018 B1).
Regarding claim 15, Cannell as modified by Brand teaches the method according to Claim 1.
However, Cannell and Brand do not teach wherein the neural network is configured to determine: (i) a general section of the mesh network covered by the signal repeaters; and (ii) a specific area within that section determined by the beacons.
In an analogous art, Susel teaches wherein the neural network is configured to determine: (i) a general section of the mesh network covered by the signal repeaters (If the signal strength exceeds a threshold (i.e., the user client device 110A is located within a threshold distance of the manager transmitter 120A based on the boundaries of the physical location 405), the online system 150 will classify the received signal as an instance of the user client device 110A being present in the physical location 405, see col 13, lines 36-44); and (ii) a specific area within that section determined by the beacons (Assume that the physical location 415 is a two-story department store within the shopping mall 400. The user of the manager transmitter 120C provides input comprising the boundaries of the physical location 415. While in some embodiments the online system 150 uses an altimeter to exclude signals from different floors, in embodiments where the physical location comprises multiple floors, the online system 150 does not automatically exclude these signals, see col 14, lines 4-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell and Brand with the model of Susel to provide a system and a method to training a computer model to predict whether a user device is at a location based on context information received from client devices as suggested.

Conclusion

Wootton et al. (US 9474042 B1) discloses Systems and methods for detecting the presence of a body in a network without fiducial elements, using signal absorption, and signal forward and reflected backscatter of RF waves caused by the presence of a biological mass in a communications network.
Nhu (US 20160174022 A1) discloses Systems, components, and methods for tracking, monitoring, and optionally reminding for use with hospitals, businesses, and office buildings.  The components of the systems can include wearable advertising devices (WAD) that emit BLE signals, repeaters and/or gateways for receiving and relaying the BLE signals over a BLE Mesh network to a remote server.  IR codes can be included to detect the presence of a WAD before the WAD is energized to emit a BLE signal. 
                   
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641